Citation Nr: 0725687	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-20 631	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's involvement in combat has not been shown; 
the occurrence of a stressful experience to support a 
diagnosis of PTSD has not been corroborated.

2.  The veteran does not have hearing loss that is related to 
his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2006).

2.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the present case, the Board notes that the veteran was 
apprised of VA's duty to both notify and assist in 
correspondence dated in July 2004, well before the initial 
adjudication of the claims.  Specifically, regarding VA's 
duty to notify, the veteran was informed of what the evidence 
must show to establish entitlement to the benefits sought, 
what evidence/information was already in the RO's possession, 
what additional evidence was needed from the veteran, and 
what evidence VA was responsible for obtaining on the 
veteran's behalf.  Additionally, the RO requested that the 
veteran submit any evidence in his possession pertaining to 
his claims.

While the notification did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), because the veteran's claims will be denied, these 
questions are not now before the Board.  Consequently, a 
remand for such notification is not warranted.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided).  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This duty to assist contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled with respect to the veteran's claims.  The 
RO obtained the veteran's service medical records (SMRs), 
service personnel records, VA medical records, and secured an 
examination in furtherance of his hearing loss claim.  A copy 
of a December 2004 psychiatric evaluation by Marguerite M. 
Blythe, M.D., was also considered.  VA has no duty to inform 
or assist that was unmet.

PTSD

The December 2004 private psychiatric examination by Dr. 
Blythe shows that the veteran was diagnosed with PTSD.  At 
the examination, the veteran reported that he saw combat many 
times and was once shot in the chin.  He stated that since 
coming back from Vietnam, he has had trouble sleeping; he 
reported that he had dreams about Vietnam, and he sometimes 
went for days without sleep.  The veteran complained that he 
could not remember things and that he had intrusive thoughts 
about the war.

On examination, the psychiatrist stated that the veteran met 
the criteria for PTSD, and she assigned PTSD as his primary 
psychiatric diagnosis based on his anxiety, panic, 
nightmares, irritability, having few friends, worry and lack 
of interest in life.  The examiner noted that the veteran was 
unable to tell her a coherent story of what he did in 
Vietnam, but she based her PTSD diagnosis in part, on the 
veteran's accounts of what he said occurred in Vietnam.  
Specifically, in diagnosing the veteran with PTSD, the 
examiner noted that the veteran experienced recurrent and 
intrusive distressing recollections of war events, and that 
he was exposed to a traumatic event where he experienced, 
witnessed or was confronted with actual or threatened death 
or serious injury.  

The veteran discussed his specific stressor events in a 
December 2004 letter.  He stated that he met a man in Vietnam 
named G.P., a fellow service member with the 4th 
transportation company.  The veteran explained that he met 
him doing convoys at or around Bien Hoa-Long Ben areas and 
that G.P. was killed near Bien Hoa.  He noted that he thinks 
about G.P. all the time and went to the Vietnam Memorial 
Wall, in hopes of putting it behind him but it did not work.  
(A computer printout from the virtual wall confirms that G.P. 
was killed by hostile small arms fire in November 1968 near 
Bien Hoa in South Vietnam.)

In his December 2004 letter, the veteran also stated that 
although his military operational specialty (MOS) was a 
mechanic, he became a convoy driver and was responsible for 
recovering equipment, such as fuel tankers that were left 
behind.  The veteran stated that he saw many dead men as a 
result of enemy action, such as small arms fire, artillery, 
and mortar attacks.  The veteran also noted that "two other 
really bad things" happened while in Vietnam but stated that 
he could not discuss them.

A Decision Review Officer hearing was conducted in October 
2005 in regards to the veteran's PTSD claim.  The veteran 
discussed two additional stressor events, both from his time 
in Vietnam, one involving the killing of two civilians during 
a small arms fire incident and another involved the killing 
of a young boy.  The veteran also noted that he was often 
sent on temporary duty (TDY) to other units, but was not told 
until the night before where he would be going or how he 
would hook up with other units.  There are no other documents 
in the record relating to PTSD treatment or to alleged 
stressor events. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Service connection for PTSD specifically 
requires (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Where it is determined that the veteran was 
engaged in combat with the enemy and the claimed stressor is 
related to such combat, the veteran's lay testimony regarding 
the claimed stressor is accepted as conclusive as to its 
actual existence, absent clear and convincing evidence to the 
contrary.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  Evidence denoting participation in combat can 
include award of decorations such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.

However, where VA determines that the veteran did not engage 
in combat with the enemy, the veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Instead, the record must contain evidence 
that corroborates the veteran's account as to the occurrence 
of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d), (f) (2006); Cohen v. Brown, 10 Vet. App. 
128 (1997).

In this case, there are no specific entries in the service 
personnel records indicating that the veteran engaged in 
combat while in service.  The veteran's military occupational 
specialty is documented as a wheeled vehicle mechanic.  
Service records also indicate that he served with a 
quartermaster battalion, in a support capacity transporting 
petroleum to Army base camps.  Although the veteran has 
received several decorations and citations, including the 
Army Commendation Medal, the National Defense Service Medal, 
the Vietnam service medal, the Republic of Vietnam Gallantry 
Cross with palm unit citation, and the Republic of Vietnam 
Campaign Ribbon, none of these decorations is per se 
indicative of an individual's participation in combat.  

Additionally, the veteran contends that his combat status is 
verified because he had two scars on his chin at discharge 
and one of the scars resulted from combat action where he was 
injured.  However, one scar is recorded at the veteran's 
August 1967 entrance examination and only one scar is 
recorded at the veteran's January 1970 separation exam.  The 
veteran submitted pictures that he believes show two scars on 
his chin, along with a December 2005 doctor's note from S.L., 
M.D., stating that the veteran has two scars on his face.  
Despite these submissions, two scars are not readily 
discernable in the pictures, and the additional scar is only 
documented in 2005, well after service.  In sum, this 
evidence does not show that the veteran engaged in combat 
because it is unclear how he obtained the additional scar, 
which as noted above was not shown at separation.  Other than 
the veteran's own assertions, the record does not show that 
he engaged in combat with the enemy.  His stressors must 
therefore be independently verified.  38 C.F.R. § 3.304(f).

In this case, the veteran alleges that he has PTSD as a 
result of his service in Vietnam.  The veteran alleges 
several different stressor events, including an incident 
where he returned fire during a convoy mission and killed two 
civilians, and another incident where the veteran witnessed 
someone else kill a little boy who had stolen a camera.  The 
veteran also reported that he was on a convoy mission in Bien 
Hoa, when his fellow service member and friend, G.P., was 
killed by small arms fire.  Specifically, the veteran alleges 
that there was an exchange of small arms fire with the enemy, 
and he was about 30 feet away when someone started yelling 
that a man was down, at which point he walked over and saw 
his friend lying dead.  

Although it is documented that Warrant Officer G.P. died in 
Bien Hoa in November 1968, there is no evidence in the record 
verifying that the veteran was present when the death 
occurred.  The two men were not a part of the same unit and 
there is nothing in the record to verify the intersection of 
the veteran and G.P. on this particular convoy mission.  The 
record contains no written documentation placing the veteran 
in Bien Hoa at the time of the incident, nor are there 
records documenting TDY to other units.  To date, the veteran 
has been unable to provide information that could be used to 
corroborate his presence at the time and location of G.P.'s 
death.  Because there is no credible supporting evidence that 
the claimed in service stressor occurred, the third prong of 
the PTSD service connection analysis is not met.

Further, the Board notes that the December 2004 examiner 
diagnosed PTSD, but that diagnosis was based on an assumption 
on the part of the examiner that the veteran was a combatant.  
It is evident from the record that this examiner's diagnosis 
of PTSD relied on the veteran's own account of stressors, 
without them having been corroborated.  As noted above, under 
these circumstances, the veteran's lay testimony, by itself, 
is not enough to establish the occurrence of the alleged 
stressor in determining whether the veteran can be service 
connected for PTSD.  Because there is no credible supporting 
evidence that a claimed in-service stressor occurred, the 
Board may not rely on the December 2004 diagnosis.  

Hearing Loss

In the veteran's June 2002 claim for hearing loss, he 
contends that his documented bilateral hearing loss is the 
result of acoustic trauma experienced during "extensive 
combat" in Vietnam.  Specifically, the veteran states that 
although his MOS was a mechanic, he was a wrecker operator 
and was often out in the field exposed to a range of military 
artillery.  The veteran also contends that he used earplugs 
post-service, both at his job and while riding his 
motorcycle.  The Board notes that the veteran submitted four 
statements from friends, a fellow employee and his wife 
supporting his contention of post-service hearing protection 
use.

The August 1967 audiological evaluation given in conjunction 
with the veteran's entrance examination, reported that pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
0 (10)
-10 (-5)
LEFT
0 (15)
-5 (5)
-5 (5)
10 (20)
35 (40)

He also had a threshold of 25 (35) in the right ear at 6,000 
Hertz and a threshold of 65 (75) in the left ear at 6,000 
Hertz.  (When service department audiograms were conducted 
prior to October 31, 1967, ASA units of measurement were 
used.  A conversion to ISO units for comparison with later 
examinations is show in the parentheses.)  At this August 
1967 entrance examination, the veteran checked yes for ear, 
nose or throat trouble, but the entrance examination also 
noted that the veteran had tonsillitis.

A January 1970 audiological evaluation performed prior to 
separation reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
15
LEFT
15
10
5
25
60

At 6,000 Hertz, the veteran had a 15 in the right ear and a 
70 in the left ear.  This January 1970 audiological 
examination report shows that a diagnosis of high frequency 
hearing loss in the left ear was made.

The veteran was afforded a VA audiological evaluation in 
November 2004.  The audiological examination reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
45
65
75
LEFT
50
50
50
70
95

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 76 percent in the left ear.

At this examination, the veteran reported that he experienced 
muffled hearing and pain and pressure in his right ear 
associated with jaw movement.  The veteran also reported that 
he had military noise exposure from his "active combat 
duty," and explained that as a convoy driver he was exposed 
to gunfire from 50 to 60 caliber guns, rocket grenade 
launchers, M60 tanks and other artillery and explosives.  The 
veteran reported that he had a history of occupational noise 
exposure from work as an automobile and truck mechanic and 
stated that his hearing protection device use was 
intermittent at this job.  The veteran also reported some 
recreational noise exposure as a motorcycle enthusiast.

On examination, the audiologist found a moderate to severe 
sensory hearing loss in the right ear and a moderate to 
profound sensory hearing loss in the left ear.  Speech 
audiometry indicated fair word recognition ability 
bilaterally.  The examiner noted that she reviewed the c-file 
which documented the veteran's left ear hearing loss upon 
entering and separating from military service.  The 
audiologist noted that the veteran's left ear hearing loss 
did not occur in service, but rather was a pre-existing 
condition because the separation examination showed no 
significant decrease as compared with the entrance 
examination.  

In support of this conclusion, the audiologist noted that the 
separation examination revealed normal hearing in the right 
ear and a high frequency hearing loss (4000-6000 Hz) in the 
left ear which was also present in 1967 when the veteran 
enlisted.  Further, the examiner stated that the veteran's 
hearing showed no decrease at discharge, but with aging and 
subsequent years of occupational noise exposure, his hearing 
had decreased and he now suffers from bilateral hearing loss.

A December 2005 private audiological examination conducted by 
Dr. Knapp, reported that pure tone thresholds, in decibels, 
were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
50
75
85
LEFT
45
50
55
85
100

The audiologist stated that the veteran had moderate to 
profound sensorineural hearing impairment, but offered no 
opinion as to causation.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).

Further, a pre-existing injury or disease will be considered 
to have been aggravated by active military service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b).  
However, aggravation may not be conceded where the disability 
underwent no increase in severity during service.  Id.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.

Here, it is clear that the veteran currently has bilateral 
hearing loss as defined by the regulation.  However, the 
November 2004 examiner specifically determined that the 
veteran's left ear hearing loss pre-existed service and did 
not occur in service.  (The increased thresholds were 
specifically noted at the entrance examination.)  The 
audiologist explained that high frequency hearing loss was 
documented in the left ear upon entry into the military, and 
left ear hearing loss was also noted at the veteran's 
separation examination, with no notable decrease in the level 
of hearing acuity.  Further, the examiner opined that the 
veteran's hearing loss was attributable to aging and 
occupational and recreational noise exposure, rather than to 
his time spent in the military.  Such comments lead to the 
clear conclusion that any decrease in acuity in service was 
not beyond the natural progression of the disease.  In fact, 
when comparing the thresholds at 6,000 Hertz, there appears 
to have been improvement from the time the veteran entered 
service till the separation examination, and the examiner 
specifically indicated that any decrease was not significant.  

In sum, the veteran's pre-existing left ear loss did not 
worsen during military service beyond natural progression, if 
there was any worsening at all.  This is clear or obvious 
from the service record audiograms and the VA examiner's 
opinion.  Additionally, there was no right ear hearing loss 
in service or until many years after service.  The veteran's 
currently shown decrease in hearing acuity is attributable to 
aging or post-service noise exposure.  Consequently, the 
preponderance of the evidence is against the claim.

The veteran asserts as a lay person that he in fact 
experiences combat related PTSD and hearing loss.  However, 
there is no evidence of record showing that the veteran has 
the specialized medical education, training, and experience 
necessary to render competent medical opinion as to 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 
C.F.R. § 3.159(a)(1)).  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


